Frederick T. and Irene S. Simon v. Commissioner.Simon v. CommissionerDocket No. 90338.United States Tax CourtT.C. Memo 1962-175; 1962 Tax Ct. Memo LEXIS 134; 21 T.C.M. 974; T.C.M. (RIA) 62175; July 25, 1962Frederick T. Simon, 2119 Stratford Rd., S. Charleston, W. Va., pro se. Donald P. Krainess, Esq., for the respondent.  BRUCE Memorandum Findings of Fact and Opinion BRUCE, Judge: Respondent determined a deficiency in the income tax of the petitioners for the year 1958 in the amount of $214.50. This deficiency arose out of the disallowance by respondent of deductions claimed in 1958 for tuition, transportation, meals, etc., alleged to have been paid by petitioner Frederick T. Simon, in 1955, 1956, 1957, and 1958, while attending Morris Harvey College, Charleston, West Virginia, in 1955, and Marshall College, Huntington, West Virginia, in 1955 to 1958, inclusive. Petitioners apparently concede, on brief, that the alleged expenditures in 19551962 Tax Ct. Memo LEXIS 134">*135  to 1957, inclusive, are not allowable for the taxable year 1958. Respondent, on brief, has conceded that of the $216 claimed as a deduction for 1958, petitioners are entitled to deduct, under the provisions of section 162(a) of the Internal Revenue Code of 1954, tuition and fees totaling $38 which were paid to Marshall College in 1958, and transportation expenses of $137 paid in 1958. The sole question left for our determination is whether petitioners are entitled to deduct $41 paid by petitioner Frederick T. Simon, in 1958 for meals. Findings of Fact The petitioners are husband and wife residing at South Charleston, West Virginia. They filed a joint Federal income tax return for the calendar year 1958 on a cash receipts and disbursements method of accounting with the district director of internal revenue at Parkersburg, West Virginia. The petitioner Frederick T. Simon was employed by the Union Carbide Chemicals Company at South Charleston, West Virginia, as a physical chemist from 1954 through 1958. While so employed he took courses at Morris Harvey College, Charleston, West Virginia, which led to a Bachelor of Science degree. Subsequently he attended1962 Tax Ct. Memo LEXIS 134">*136 Marshall College at Huntington, West Virginia, and completed a number of courses in physical chemistry which led to a Masters degree in 1958. In their return for 1958 the petitioners claimed a deduction for educational expenses in the amount of $973. Of this amount, $757 was for expenses paid in 1955, 1956, and 1957. Of the remaining $216, $38 represented tuition and fees paid Marshall College, $137 paid for transportation, and $41 alleged to have been paid for meals in 1958. The amount alleged to have been paid by Frederick T. Simon for meals in 1958 in connection with his educational courses was not an ordinary and necessary expense paid or incurred in carrying on his trade or business. Opinion It is elementary that no deduction is allowable on the petitioners' 1958 return for expenses paid in prior years, and apparently they concede this as, on brief, they state that the amount claimed as deductible is $216. The respondent, on brief, concedes that the tuition and transportation expenses claimed for 1958 for educational purposes are allowable deductions. As to the meals for which a deduction for 1958 is claimed, petitioners offered no evidence as to how, when, or under what1962 Tax Ct. Memo LEXIS 134">*137  circumstances they were paid. There is no evidence that they were incidental to travel involving overnight stops. The petitioners cite no authority to support the deduction claimed for meals. The cost of such meals is a nondeductible personal expense and not an expenditure "away from home" within the meaning of section 162(a), Internal Revenue Code of 1954.   Cosimo A. Carlucci, 37 T.C. 695">37 T.C. 695;  Al J. Smith, 33 T.C. 861">33 T.C. 861. Decision will be entered under Rule 50.